DETAILED ACTION	
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, line 1 recites in part “wherein the pair of reduction leg” and should be amended to recite “wherein the pair of reduction legs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the reduction arrangement" in line 2.
Claim 10 recites the limitation “the reduction arrangement in lines 2-3.
 There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, claim 9 will be interpreted as depending from claim 7.  Appropriate corrections are required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunn et al. (U.S. Publication No.2018/0042645 A1; hereinafter “Gunn”).
	Regarding claim 1, Gunn discloses a reducer for seating a spinal rod in two bone anchors in a spinal fixation procedure, the reducer comprising: a connector comprising a connector body (outer shaft 20) having a guide cavity (see inner cavity of shaft 20 in Figure 1A), the guide cavity configured for securely but releasably receiving a guide assembly (reducer tube 60) from a distal end of the connector thereby connecting the reducer to the guide assembly (Figures 12F-12G shows how reducer tube 60 slides over shaft 20, thus being securely and releasably received by shaft 20).  Gunn further discloses a reduction shaft (inner shaft 40) comprising an upper shaft with exterior threading (threads 42), a lower shaft coupled to the upper shaft (portion below threads 42 as shown in Figure 3D), and a pair of reduction legs at or near a distal end of the lower shaft (deflectable leg extensions 47 and 48).  Gunn further discloses a central shaft (set screw driver 90) positioned at least partly within a hollow bore of the reduction shaft (see set screw driver 90 in Figures 12K-12L), the central shaft comprising a rotational grip fixedly attached at or near a proximal end thereof (see handle of set screw driver 90 in Figure 12L). Gunn further discloses a reduction grip positioned proximal to the connector (nut 70), wherein the exterior threading of the upper shaft mates with an interior threading of the reduction grip (see end of para.0045).
	Regarding claim 2, Gunn further discloses wherein the connector (20) is positioned on an outer surface of the reduction shaft (40), and wherein rotation of the reduction grip (70) causes the upper shaft to translate through the connector (para.0045 and 0051).
	Regarding claim 3, Gunn further discloses where the central shaft (90) extends axially through entire length of upper shaft and the lower shaft (see Figures 12K-12L).
	Regarding claim 4, Gunn further discloses wherein the central shaft (90) is configured to be rotated thereby translating in a proximal direction, a distal direction or both relative to the upper shaft (set screw driver 90 is rotatable and translates in either a proximal or distal direction relative to inner shaft 40 as it screws a set screw into place).
	Regarding claim 5, Gunn further discloses wherein the central shaft (90) is configured to translate relative to the upper shaft (set screw driver 90 is rotatable and translates in either a proximal or distal direction relative to inner shaft 40 as it screws a set screw into place) for delivering a lock screw to one or both of the two bone anchors (see para.0051).
	Regarding claim 6, Gunn further discloses wherein the central shaft comprises a lock screw interface at a distal end thereof (see driving end 91 in Figure 9 for engaging a set screw), the lock screw interface configured to engage and hold a lock screw at the distal end of the reducer (para.0047).
	
Regarding claim 7, Gunn further discloses wherein the reducer comprises an insertion arrangement (Figure 12B) and a reduction arrangement (Figure 12C).
	Regarding claim 8, Gunn further discloses wherein a relative position of the reduction shaft 40) and the central shaft (20) changes between the insertion arrangement and the reduction arrangement (see Figures 12B-12C).
	Regarding claim 9, Gunn further discloses wherein the pair of reduction legs (47, 48) is configured to contact the spinal rod in the reduction arrangement (see Figures 12D-12E).
	Regarding claim 10, Gunn further discloses wherein the pair of reduction legs (47, 48) is configured to extend more distally than the lock screw interface at the distal end of the central shaft in the reduction arrangement (Figure 12I shows wherein reduction legs 47, 48 are in the reduction arrangement before the central shaft is even inserted through the reduction shaft 40, thus legs 47, 48 extending more distally than lock screw interface 91).
	Regarding claim 11, Gunn further discloses wherein the pair of reduction legs comprises a concaved inner surface, and wherein one of the pair of reduction legs is opposing the other of the reduction legs (see Figures 2A-2B).
	Regarding claim 12, Gunn further discloses wherein a distance between outer surfaces of the pair of reduction legs is greater than a diameter of an outer surface of the upper shaft (see Figure 2).
	Regarding claim 13, Gunn further discloses wherein the connector further comprises a lock located on the connector body (external flats 25), the lock comprising an engaging element that extends from the connector body into the guide cavity for engaging the guide assembly and preventing translation of the guide assembly relative to the connector body (reducer tube 60 has flats 65 that align with external flats 25 on outer shaft 20 to prevent tube 60 from rotating about the assembly, see para.0045).
	Regarding claim 15, Gunn further discloses wherein the engaging element comprises one or more ridges configured to engage a groove of the guide assembly (reducer tube 60 has flats 65 that align with external flats 25 on outer shaft 20 to prevent tube 60 from rotating about the assembly, see para.0045).
	Regarding claim 18, Gunn further discloses wherein the reduction grip (70) is rotatable (rotatably threaded onto threads 42) but translationally fixed relative to the connector body (tube 60 prevents the nut 70 from translationally moving beyond a distal direction, see Figures 12G-12H and paras.0045 and 0051).
	Regarding claim 20, Gunn further discloses wherein the guide cavity comprising a distal end configured to mate with a keyed proximal end of the guide assembly thereby preventing rotation between the reducer and the guide assembly (reducer tube 60 has flats 65 that align with external flats 25 on outer shaft 20 to prevent tube 60 from rotating about the assembly, see para.0045 and 0051).


    PNG
    media_image1.png
    623
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    333
    557
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    267
    532
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    548
    440
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    529
    437
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    653
    375
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    625
    387
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    662
    459
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    827
    413
    media_image9.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gunn (U.S. Publication No.2018/0042645 A1) in view of Sandstrom et al. (U.S. Publication No.2011/0257692; hereinafter “Sandstrom”).
	Regarding claim 19, Gunn discloses the claimed invention as disclosed above.  Gunn fails to disclose wherein the reduction grip comprises one or more see-through windows, thereby movement of the upper shaft is visualized through the one or more windows.  However, Sandstrom discloses a reducer instrument having a window (7) to assist in visualization of portions of the instrument (para.0033).  Sandstrom also discloses that having a window (7) in the reducer head portion (5) will allow the user to see the orientation and axial positioning of the members relative to each other and allow the user to manipulate the instrument accordingly (see para.0036).  It would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the invention to modify the reduction grip of Gunn to comprise one or more see-through windows, as taught by Sandstrom, in order to allow the user to see the positioning of different members in the assembly relative to each other and manipulate them accordingly.

Allowable Subject Matter
Claims 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773